DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Response to Amendment
The amendment received December 3, 2020 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, filed November 24, 2020, 2020, with respect to the rejections of the Final Rejection mailed August 31, 2020, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
It is noted, claim 1 and dependent claims 2-5 and 7-8 and 11 recite a “battery cover” and does not positively recite a battery or the like (i.e. as claims 6 and 9). Therefore, Examiner has interpreted these claims to be understood, that as far as the housing is capable of housing a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, claim 1 recites in part “a first housing part, and a second housing part.” It is unclear from drawings [figure 4] that how the first housing part [30] and the second housing part [32] are in different spatial arrangements from one another, i.e. what is considered the beginning to the end of the first housing part and what is considered the beginning to the end of the second housing part.” It appears that both of these housing parts are part of the casing and are not distinguishable from each other. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “electrode” in claim 1 is used by the claim to mean “terminal,” while the accepted meaning is 
In order to make the claim clear to reflect what is in the disclosure, Applicant is invited to amend to recite “ a positive terminal … a negative terminal,” or the like as best fits Applicants intent to clarify the term “electrode.” 
Furthermore, it is noted claim 1 is drawn to a battery cover, but recites “the battery”, the battery is not clear if the battery is required, or if the battery cover is just capable of functioning with a battery. Thus, this limitation is unclear and deemed indefinite.
Each of claims 2-11 depend from claim 1 and fail to remedy this 35 USC § 112 (b) deficiency. Claims 2-11 are accordingly indefinite by their dependence from indefinite parent claim 1.
Claim 11 depends on claim 1.  Claim 1 recites that the air hole is "closer to the second housing part housing the negative electrode."  Claim 11 recites "the air hole only in the second housing part."  It is not clear how the air hole can be closer to the second housing part than the first housing part, and also be part of only the second housing part. Applicant is invited to clarify what the claim limitation that is intended to be recited in light of the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English translation of Takeda (JP2014186944A)
Regarding claim 1, Takeda teaches a battery device having a battery holder for holding a plurality of cylindrical batteries [abs]. Takeda teaches a case for housing a battery [0017; #60], the case having an air hole [#80P, i.e. air passage, the air passage 80P is connected to an inlet 34 formed in the support substrate 30 for connection to the outside] that communicates an inside and an outside of the case, having a first housing part for housing a positive electrode [0026; i.e. Btp- Fig. 8] of the battery, and having a second housing part for housing a negative electrode [0026; Btn- Fig. 8] of the battery; and
a single helical rib on an inner peripheral face [0018; #80-Fig. 3] of the case to form a first space between the inner peripheral face of the case and an outer peripheral face of the battery, wherein
the single helical rib [Fig. 7-#180] is arranged continuously along an outer peripheral face of the battery and is in direct continuous contact with the outer peripheral face of the battery [illustrated in Fig.7]. In addition, please refer to the annotated illustrations below to depict the claimed features.
The claimed “the air hole is disposed in a position in the case closer to the second housing part than to the first housing part,” para 0019 teaches that when the air flow AF strikes the support substrate 30 [which is located on towards the second housing part] of the battery device 10, a part of the air flow AF flows into the air passage 80 P from the inflow port 34 [claimed air hole]. The air flow AF having flowed into the air flow path 80P is guided by the 



    PNG
    media_image1.png
    652
    487
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    592
    477
    media_image2.png
    Greyscale


Regarding claim 2, Takeda teaches wherein the single helical rib extends helically from the first housing part toward the second housing part [illustrated above].
Regarding claim 3, Takeda teaches the cover further comprising a space ensuring part that is formed on an inner peripheral face of the first housing part, to form a second space [here the second space is best depicted in Fig. 10 of Takeda, illustrated below; where #110 is the 

    PNG
    media_image3.png
    259
    713
    media_image3.png
    Greyscale

Regarding claim 4. Takeda teaches the cover further comprising a plate member that is housed in the first housing part, and covers the positive electrode of the battery [illustrated in fig. 8; #110-i.e. positive electrode bus bar].
Regarding claim 5, Takeda teaches the cover, further comprising: an electrode plate having one end electrically connected to one of the positive electrode and the negative electrode of the battery [Fig. 9 busbar #130; 0028; Connection bus bar 130 is disposed between battery row group BG (1) and battery row group BG (2), and the battery row from the end of negative bus bar 120 (1) of battery row group BG (1) The battery Bt is disposed so as to be inclined in the axial direction of the battery Bt so as to be connected to the other end of the positive electrode bus bar 110 (2) of the group BG (2).];  and


    PNG
    media_image4.png
    296
    415
    media_image4.png
    Greyscale

Regarding claim 6, Takeda teaches a battery pack [Fig. 1; 0012; i.e plurality of batteries comprising:
a plurality of the battery covers according to claim 1 [illustrated in Fig. 3; and
a plurality of batteries electrically connected to one another, and respectively housed in the plurality of battery covers [0012, 0027; Fig.8] .
Regarding claim 7, according to claim 2, Takeda teaches the battery cover further comprising a space ensuring part that is formed on an inner peripheral face of the first housing part, to form a second space between an end face of the first housing part and the positive electrode of the battery [this is depicted above; #63a shows that there is a space between that is on the inside part of the casing and is formed on the first housing part].

Regarding claim 8, Takeda teaches a battery cover according to claim 4 further comprising: an electrode plate having one end electrically connected to one of the positive electrode
and the negative electrode of the battery [thru bus bar #130]; and
a groove that is formed inside the case, houses the electrode plate, and draws out another end of the electrode plate from the inside of the case to the outside of the case [depicted above in claim 5].
Regarding claim 9, Takeda teaches a battery pack comprising: a plurality of the battery covers according to claim 7; and	
a plurality of batteries electrically connected to one another [0012-0014], and respectively housed in the plurality of battery covers [illustrated in Fig. 3].
Regarding claim 10,    Takeda teaches a battery pack comprising: a plurality of the battery covers according to claim 8; and
a plurality of batteries electrically connected to one another [0012-0014],, and respectively housed in the plurality of battery covers [illustrated in Fig. 3]. 
Regarding claim 11, Takeda teaches the battery cover according to claim 1. In regards to the claimed wherein the air hole is disposed only in the second housing part [please refer to the 112 rejection above]. However, for compact prosecution purposes, Examiner notes that Takeda teaches the air hole #34, shown above, and it is located in the negative side, i.e. second housing part. Applicant is invited to further explain their stance on the recited “only in the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729